Case 1:18-cv-11499-MLW Document 53-1 Filed 08/07/19 Page 1 of 5




               Exhibit A
             Case 1:18-cv-11499-MLW Document 53-1 Filed 08/07/19 Page 2 of 5


PAUL MONPLAISIR, individually and on behalf of all others..., Slip Copy (2019)
2019 WL 3577162



                                                              — who were classified as non-exempt employees — to
                2019 WL 3577162                               implement its installation services (Dkt. No. 39 ¶¶
  Only the Westlaw citation is currently available.           24–25).
   United States District Court, N.D. California.
                                                              Plaintiff Paul Monplaisir worked as a technician for ITG
 PAUL MONPLAISIR, individually and on behalf of               from approximately January 2017 to June 2018.
      all others similarly situated, Plaintiff,               According to the complaint, his and other technicians’
                         v.                                   duties included, for example, driving to customer
   INTEGRATED TECH GROUP, LLC and ITG                         locations; installing cable, telephone, and internet service;
     COMMUNICATIONS LLC, Defendants.                          making repairs; troubleshooting; and educating customers
                                                              (id. ¶¶ 17, 26; Monplaisir Decl. ¶ 3).
                  No. C 19-01484 WHA
                            |                                 Plaintiff alleges that ITG subjected its technicians to
                      08/06/2019                              similar policies and procedures that required them to work
                                                              significant portions of their day off-the-clock, including
                                                              attending orientation and training; pre-shift work; meal
                                                              periods; additional time spent on completing jobs; and
                                                              drive time to client locations (Dkt. No. 41 at 9–10).
WILLIAM ALSUP, UNITED STATES DISTRICT                         New hires, for example, allegedly had to attend a
JUDGE                                                         day-long orientation session to learn of ITG’s policies and
                                                              practices. Once they completed this orientation session,
                                                              technicians had to shadow an experienced technician for
                                                              one to four weeks to learn the job assignments.
                                                              Technicians had to report to ITG’s warehouse daily,
                                                              where they had to wait in line to collect equipment needed
   ORDER RE MOTION TO CONDITIONALLY                           for the day. They were also required to attend weekly
   CERTIFY COLLECTIVE ACTION AND TO                           mandatory performance meetings. Technicians allegedly
    FACILITATE NOTICE AND MOTION TO                           typically worked ten to sixteen hours a day, much of
          COMPEL ARBITRATION                                  which went unreported or eliminated from compensation,
                                                              as ITG “systematically pressure[d] Technicians to
                                                              underreport their hours,” “unilaterally change[d]
                                                              Technician time records,” and “instruct[ed] Technicians
                                                              to falsely report on their time sheets that they took a meal
                                                              break,” without regard to whether they did in fact took a
                  INTRODUCTION                                meal break. Further, technicians allegedly incurred
                                                              unreimbursed work-related expenses, such as gasoline,
*1 In this putative employment class action, plaintiff
                                                              tools, and equipment purchases (Dkt. No. 39 ¶¶ 27,
moves for conditional certification. Defendants move to
                                                              30–31, 36–39, 41, 44, 52–53).
compel arbitration. For the reasons stated below, the
motion for conditional certification is GRANTED and
                                                              Under its compensation system, ITG provided technicians
the motion to compel is HELD IN ABEYANCE.
                                                              with a job code for each discrete task completed, which
                                                              job code corresponded to a dollar amount to be paid to the
                                                              technician. ITG, however, allegedly pressured technicians
                                                              not to submit job codes for completed tasks and further
                                                              instructed management to erase or alter job codes (id. ¶¶
                                                              49–50).
                    STATEMENT
                                                              Plaintiff filed the instant FLSA action in March 2019,
Defendants Integrated Tech Group, LLC and ITG                 seeking overtime and minimum wages. Plaintiff now
Communications LLC (collectively, “ITG”) provide cable        moves under Section 216(b) of the FLSA to conditionally
and communication equipment installations nationwide          certify a collective action and to disseminate notice. His
on behalf of cable operators. ITG employed technicians        proposed FLSA is defined as follows (Dkt. No. 41 at 1):

              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       1
              Case 1:18-cv-11499-MLW Document 53-1 Filed 08/07/19 Page 3 of 5


PAUL MONPLAISIR, individually and on behalf of all others..., Slip Copy (2019)
2019 WL 3577162

            All current and former non-exempt
            hourly employees of Defendants                     Many district courts in our circuit have employed a
            Integrated Tech Group, LLC and                     two-step approach to collective actions. See        Leuthold
            ITG      Communications          LLC               v. Destination Am., Inc., 224 F.R.D. 462, 466–67 (N.D.
            working as technicians throughout                  Cal. Aug. 16, 2004) (Judge Vaughn Walker);
            the United States during the time
            period three years prior to the filing                Campbell, 903 F.3d at 1109–10 (noting the two-step
            of the complaint until resolution of               approach favorably). In the first step, plaintiffs move for
            this action (“Collective” or                       preliminary certification and show that the members of
            “Technicians”).                                    the defined collective are “similarly situated” for purposes
                                                               of providing notice of the action. At this early stage, the
                                                               standard is “lenient” and district courts simply evaluate
                                                               whether there is “some factual basis beyond the mere
*2 Plaintiff argues that the putative collective members       averments in their complaint for the class allegations.”
are similarly situated because they (1) are subject to the        Adams v. Inter-Con Sec. Sys., Inc., 242 F.R.D. 530,
same compensation and overtime policies regardless of          536 (N.D. Cal. Apr. 11, 2007) (Judge Marilyn Patel); see
geographic location, and (2) have the same job duties,
responsibilities, work hours, and compensation (id. at 2).     also     Campbell, 903 F.3d at 1109. The second stage
                                                               occurs when discovery is complete and the case is ready
ITG opposes, arguing that (1) plaintiff has not shown he       to be tried. The party opposing collective certification
is similarly situated to other putative collective members,    may then move for decertification.            Leuthold, 224
and (2) in the alternative, technicians who signed an          F.R.D. at 467.
arbitration agreement should be excluded from the
proposed FLSA class (Dkt. No. 55 at 2). ITG also moves         Here, plaintiff has met his “low burden” at this stage of
to compel arbitration as to those forty-six plaintiffs who     showing that there is sufficient material similarity
have already opted in to the instant action but earlier        between plaintiff and the putative collective members
signed an arbitration agreement (Dkt. No. 65 at 1). This       with respect to the disposition of their FLSA claim. He
order follows full briefing and oral argument.                 supports each of the allegations in his complaint
                                                               (discussed above) with declarations from himself and
                                                               other technicians who worked in multiple different states,
                                                               all of which describe similar FLSA violations by ITG. For
                                                               example, plaintiff submitted declarations from nine
                                                               technicians stating that they had similar job duties,
                                                               typically worked over forty hours a week, were pressured
                       ANALYSIS                                to work during their lunch breaks, and were subjected to a
                                                               similar compensation structure that led to inaccurate wage
The FLSA provides employees with a private right of            statements.
action to enforce the minimum wage and overtime
provisions of the Act. See           29 U.S.C. § 216(b).       *3 ITG complains that plaintiff provided no documentary
“[W]orkers may litigate jointly if they (1) claim a            evidence of a common policy or practice, such as an
violation of the FLSA, (2) are ‘similarly situated,’ and (3)   employee handbook. It cites no authority, however, for
affirmatively opt in to the joint litigation, in writing.”     the proposition that documentary evidence is required at
    Campbell v. City of Los Angeles, 903 F.3d 1090, 1100       this stage. Rather, this lenient standard can be satisfied by
(9th Cir. 2018). “Similarly situated” means “plaintiffs        declarations. See      Escobar v. Whiteside Constr. Corp.,
must be alike with regard to some material aspect of their     No. C 08-01120 WHA, 2008 WL 3915715, at *3–4 (N.D.
litigation.”     Id. at 1114. “[W]hat matters is not just      Cal. Aug. 21, 2008) (“A court first decides, ‘based
any similarity between party plaintiffs, but a legal or        primarily on the pleadings and any affidavits submitted by
factual similarity material to the resolution of the party     the parties, whether the potential class should be given
plaintiffs’ claims, in the sense of having the potential to    notice of the action.’ ” (quoting      Leuthold, 224 F.R.D.
advance these claims, collectively, to some resolution.”       at 467)); Heath v. Google Inc., 215 F. Supp. 3d 844, 851
     Id. at 1115. In other words, “[p]arty plaintiffs are      (N.D. Cal 2016) (Judge Beth Labson Freeman) (“A
similarly situated, and may proceed in a collective, to the    handful of declarations may suffice.”). The nine
extent they share a similar issue of law or fact material to   declarations demonstrate that technicians from various
                                                               states were, for example, subjected to similar work
the disposition of their FLSA claims.”     Id. at 1117.

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      2
               Case 1:18-cv-11499-MLW Document 53-1 Filed 08/07/19 Page 4 of 5


PAUL MONPLAISIR, individually and on behalf of all others..., Slip Copy (2019)
2019 WL 3577162

conditions and compensation schemes. Given the lenient            binding arbitration agreements.”          Id. at 504. Here,
standard at this stage, these declarations are sufficient to      however, the validity of the arbitration agreements is part
indicate a nationwide common policy or practice. See              and parcel of the shape of the collective class. At this
   Gilbert v. Citigroup, Inc., No. 08-0385 SC, 2009 WL            stage, all putative collective members remain potential
424320, at *5 (N.D. Cal. 2009) (Judge Samuel Conti)               plaintiffs. Thus to avoid putting the cart before the horse,
(conditionally certifying a nationwide class where                this inquiry is best left for step two. Gonzalez, et al. v.
plaintiff submitted declarations from employees from a            Diamond Resorts Int’l Mktg., Inc., No. C 18-00979 APG
single state only). That ITG submits its own declaration          (CWH), 2019 WL 3430770, at *5 (D. Nev. July 29, 2019)
that merely avers that “ITG’s policy is that employees            (Magistrate Judge C.W. Hoffman, Jr.) (holding that the
work only on the clock” (see Rivera Decl. ¶ 9), creates a         issue of enforceability of arbitration agreements should be
“he-said-she-said situation” that is better left for later. See   left to step two and declining to adopt the reasoning in In
   Escobar, 2008 WL 3915715, at *4.                               re JPMorgan).

ITG next argues that much of plaintiff’s declarations             Moreover, a special circumstance here makes plaintiff’s
contain inadmissible hearsay and speculation and thus             argument independently persuasive — namely, ITG has
should not be given any weight (Dkt. No. 55 at 2). In             already moved to compel arbitration as to the plaintiffs
support, it filed in nine separate docket entries —               who have already opted in (Dkt. No. 65). That motion
amounting to nearly eighty pages in addition to the               will affect the interests of nearly 1,400 other putative
opposition brief — objections to each declaration in              collective members. If ITG wins a favorable ruling on the
complete disregard of Civil Local Rule 7-3(a), which              arbitration agreements’ validity and enforceability before
states that “[a]ny evidentiary and procedural objections to       all putative collective members have had a chance to opt
the motion must be contained within the brief or                  in and be heard, ITG would likely use the ruling against
memorandum” (see Dkt. Nos. 56–64). In light of this               them, if not here, then in whatever court they sued. Thus
violation, this order will not consider the objections.           all putative collective members should have notice and
                                                                  opportunity to be heard on this issue now.
In the alternative, ITG argues that the proposed FLSA
class should be limited to those technicians who did not
sign arbitration agreements (Dkt. No. 55 at 3). It contends
that about 1,400 of the approximately 2,680 putative
collective members signed valid, identical arbitration
agreements, which included a class/collective action                                   CONCLUSION
waiver (id. at 1; Rivera Decl. ¶ 6; Exh. B ¶ 5). Thus those
employees cannot be potential plaintiffs in the instant           *4 For the foregoing reasons, plaintiff’s motion for
action and should not be sent notice, according to ITG.           conditional certification is GRANTED. As discussed
Plaintiff, on the other hand, stresses that district judges in    during the hearing on plaintiff’s motion for conditional
this circuit generally defer ruling on the scope of a             certification, ITG’s motion to compel arbitration is
proposed FLSA based on arbitration agreements to the              accordingly HELD IN ABEYANCE pending the close of
second step, given the lenient standard applicable here           the opt-in period in order to allow all potential plaintiffs
(Dkt. No. 66 at 13).                                              the opportunity to join the instant action. The parties shall
                                                                  MEET AND CONFER and jointly file proposed forms
District judges within our circuit “that have addressed that      of the two notices (as discussed during the hearing) by
issue have all found that the issue of the enforceability of      AUGUST 12 AT NOON. The proposed notice to be sent
arbitration clauses related to the merits of the case and         to potential plaintiffs who signed an arbitration agreement
therefore should be dealt with in phase two.”       Saravia       should include the following language: “If you received
v. Dynamex, Inc., 310 F.R.D. 412, 424 (N.D. Cal. Oct. 5,          this form of notice, then ITG contends that you are
2015). This order finds no persuasive reason to deviate           subject to a valid and enforceable arbitration agreement.”
from this approach.                                               And, by way of corollary, the proposed notice to be sent
                                                                  to potential plaintiffs who did not sign an arbitration
ITG cites to     In re JPMorgan Chase & Co., 916 F.3d             agreement should include the following language: “If you
494 (5th Cir. 2019), where the Fifth Circuit recently held        received this form of notice, then ITG does not contend
that district courts do not have “discretion to send or           that you are subject to a valid and enforceable arbitration
require notice of a pending FLSA collective action to             agreement.” The parties shall also propose a date on
employees who are unable to join the action because of            which to hear ITG’s motion to compel.

                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         3
              Case 1:18-cv-11499-MLW Document 53-1 Filed 08/07/19 Page 5 of 5


PAUL MONPLAISIR, individually and on behalf of all others..., Slip Copy (2019)
2019 WL 3577162

IT IS SO ORDERED.                                             UNITED STATES DISTRICT JUDGE
Dated: August 6, 2019.
                                                              All Citations

                                                              Slip Copy, 2019 WL 3577162


WILLIAM ALSUP

End of Document                                               © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          4
